Case 9:20-cv-81193-WPD Document 1 Entered on FLSD Docket 07/23/2020 Page 1 of 4



                             UNITED STATES DISTRICT COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               WEST PALM BEACH DIVISION

                             CASE NO. _______________________


 KAREEN CARR,                    )
                                 )
      Plaintiff,                 )
                                 )
 v.                              )
                                 )
 GEO CORRECTIONS HOLDINGS, INC., )
                                 )
      Defendant.                 )
                                 /

                                    NOTICE OF REMOVAL

        Defendant, GEO CORRECTIONS HOLDINGS, INC. (“Defendant” or “GEO”), by and

 through the undersigned counsel and pursuant to 28 U.S.C. §§ 1331, 1441 and 1446, hereby

 removes this action from the Circuit Court of the 15th Judicial Circuit in and for West Palm Beach

 County, Florida, where the action is now pending, to the United States District Court for the

 Southern District of Florida. The removal of this action is based upon the following:

        1.      On or about June 23, 2020, Plaintiff, KAREEN CARR (“Plaintiff”), filed a civil

 action against the Defendant in the Circuit Court of the 15th Judicial Circuit in and for West Palm

 Beach County, Florida, entitled Kareen Carr v. GEO Corrections Holdings, Inc., Case No. 50-

 2020-CA-006682 (hereinafter referred to as the “State Court Action”).

        2.      Plaintiff’s Complaint alleges the following causes of action: (1) retaliation in

 violation of the Florida Civil Rights Act of 1992, Florida Statute, Chapter 760, et seq. (“FCRA”)

 (Count I); and (2) retaliation in violation of Title VII of the Civil Rights Act of 1964, 42 U.S.C.

 §2000e-2 (Count II).
Case 9:20-cv-81193-WPD Document 1 Entered on FLSD Docket 07/23/2020 Page 2 of 4



        3.       This action is within the original federal question jurisdiction of the United States

 District Court pursuant to 28 U.S.C. § 1331, because Plaintiff has asserted federal claims under

 Title VII of the Civil Rights Act of 1964. This Court has supplemental jurisdiction over Plaintiff’s

 state law claim(s) pursuant to 28 U.S.C. § 1367(a).

        4.       A copy of the Complaint and Summons in the State Court Action was served upon

 Defendant on June 24, 2020. This constituted Defendant’s first legal notice of the State Court

 Action for purposes of removal. Thus, this Notice of Removal is timely filed pursuant to 28 U.S.C.

 § 1446(b), within thirty-days (30) from the date on which Defendant received notice of the State

 Court Action.

        5.       For the reasons stated above, this action is removable to this Court pursuant to the

 provisions of 28 U.S.C. §§ 1331 and 1441.

        6.       The District and Division embracing the place where such action is pending is the

 United States District Court for the Southern District of Florida, West Palm Beach Division. See

 28 U.S.C. § 1441(a); 28 U.S.C. § 89(c). The Southern District, West Palm Beach Division, is the

 appropriate venue because Plaintiff alleges that the actions at issue took place in Palm Beach

 County, Florida.

        7.       A true and correct copy of all process, pleadings, orders and other papers or exhibits

 of every kind currently on file in the State Court Action are attached hereto as Composite Exhibit

 “A,” as required by 28 U.S.C. § 1446(a).

        8.       Pursuant to 28 U.S.C. § 1446(d), Defendant has provided written Notice of the

 Removal to Plaintiff and has filed a copy of this Notice of Removal in the Circuit Court of the 15th

 Judicial Circuit, in and for Palm Beach County, Florida. A copy of Defendant’s Notice of Filing

 Notice of Removal is attached hereto as Exhibit “B.”




                                                    2
Case 9:20-cv-81193-WPD Document 1 Entered on FLSD Docket 07/23/2020 Page 3 of 4



 DATED this 23rd day of July 2020.         Respectfully submitted,

                                           LITTLER MENDELSON, P.C.
                                           Wells Fargo Center
                                           333 S.E. 2nd Avenue, Suite 2700
                                           Miami, Florida 33131
                                           Tel: (305) 400-7500
                                           Fax: (305) 603-2552

                                           By: /s/ Patrick G. DeBlasio, III
                                           Patrick G. DeBlasio, III, Esq.
                                           Florida Bar No.: 0871737
                                           E-mail: pdeblasio@littler.com
                                           Secondary: btapia@littler.com
                                           Rebecca R. Anguiano, Esq.
                                           Florida Bar No. 99690
                                           E-mail: ranguiano@littler.com
                                           Secondary: grivas@littler.com

                                           COUNSEL FOR DEFENDANT




                                       3
Case 9:20-cv-81193-WPD Document 1 Entered on FLSD Docket 07/23/2020 Page 4 of 4



                                CERTIFICATE OF SERVICE

          I HEREBY CERTIFY that on this 23rd day of July 2020, a true and correct copy of the

 foregoing was electronically filed and served via transmission of Notice of Electronic Filing

 generated by CM/ECF on all counsel or parties of record on the Service List below, and also via

 any additional manner noted below.



                                            /s/ Patrick G. DeBlasio, III
                                            Patrick G. DeBlasio, III, Esq.



                                       SERVICE LIST

 Rainier Regueiro, Esq.
 Florida Bar No.: 115578
 REMER & GEORGES-PIERRE, PLLC
 Comeau Building
 319 Clematis Street, Suite 606
 West Palm Beach, FL 33401
 Telephone No.: (305) 225-1970
 Facsimile No.: (305) 416-5005
 E-Mail: rregueiro@rgpattorneys.com
 E-Mail: aziani@rgpattorneys.com
 E-Mail: gh@rgpattorneys.com

 Counsel for Plaintiff
 Served via CM/ECF and E-mail




 4817-9691-8465.1 059218.1420




                                                4
